DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on February 2, 2019 for application number 16/322,928. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1 and 8 limitations “means for directing compressed air from said compressed air source to said combustion chamber” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “directing compressed air” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Specifically, the specification describes the “means for directing compressed air” as a compressed air conduit (310) described in paragraph 32 of the US Patent Application Publication.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over R. M. Heintz (US Patent No. 2,982,271), hereinafter “Heintz”, in view of M. Kadenacy (US Patent No. 2,522,118), hereinafter “Kadenacy”.
Regarding claim 1, Heintz discloses an engine operating on Jaypal cycle, said engine comprising: a compressed air source (col. 19, lines 43-45); at least one combustion chamber in fluid communication with said compressed air source (col. 19, lines 45-46) and a fuel source (Fig. 4 (95)), said combustion chamber defining two operative ends (col. 19, lines 45-49) and configured to allow combustion of a fuel charge to produce high pressure high temperature gaseous combusted fuel charge (col. 1, lines 18-34), said combustion chamber (col. 3, line 57) comprises: a housing (Fig. 4 (4 & 5)) defined by a body of said combustion chamber (col. 6, lines 46-75), said housing having a liner (Fig. 4 (inside elements 4 & 5)); at least one inlet valve (Fig. 4 (24 & 25)) disposed adjacent each operative end of said combustion chamber (col. 6, line 71 – col. 7, line 3); at least one fuel injector (Fig. 4 (20 & 21)) disposed adjacent each operative end of said combustion chamber; at least one outlet valve (Fig. 4 (16)) disposed adjacent each operative end of said combustion chamber; and a piston having piston rings (col. 6, lines 47-52) disposed within said combustion chamber, said piston being displaceable within said combustion chamber to facilitate an exhaust of said combusted fuel charge from each of said at least one outlet valve (Fig. 4; col. 1, lines 15-34); and a means for directing compressed air from said compressed air source to said combustion chamber (col. 19, lines 43-59); said at least one inlet valve (Fig. 4 (24 & 25)) configured to regulate flow of compressed air from said compressed air source into said combustion chamber (col. 19, lines 42-49).
Heintz fails to disclose a first storage tank in fluid communication with said combustion chamber, said first storage tank configured to store said combusted fuel charge, which is high pressure high temperature gas to perform work as per application requirements.
However, Kadenacy discloses a first storage tank (Kadenacy (Fig. 1 (30))) in fluid communication with a combustion chamber (Kadenacy (col. 7, line 75 – col. 8, line 2)), said first storage tank (Kadenacy (Fig. 1 (30))) configured to store said combusted fuel charge, which is high pressure high temperature gas to perform work as per application requirements (Kadenacy (col. 7, line 62 – col. 8, line 4)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heintz by incorporating a first storage tank in fluid communication with a combustion chamber as taught by Kadenacy in order to store the combusted fuel charge for use in performing useful work.
Regarding claim 2, the modified invention of Heintz discloses the engine as claimed in claim 1, wherein said combustion chamber further comprises at least one ignition element (Fig. 4 (22 & 23)) disposed adjacent each operative end of said combustion chamber (col. 19, lines 45-49).
Regarding claim 3, the modified invention of Heintz discloses the engine as claimed in claim 2, wherein said ignition element is at least one of a sparkplug (col. 6, line 74 – col. 7, line 1) and an ignition coil.
Regarding claim 5, the modified invention of Heintz discloses the engine as claimed in claim 1, wherein said compressed air source comprises an air compressor (col. 19, lines 42-45).
Regarding claim 6, the modified invention of Heintz discloses the engine as claimed in claim 5, wherein said compressed air source further comprises a second storage tank (127) in fluid communication with said air compressor, said second storage tank (127) configured to store compressed air and supply said compressed air to said combustion chamber (col. 19, lines 42-49).
Regarding claim 7, the modified invention of Heintz discloses the engine as claimed in claim 1, wherein said combustion chamber is configured to facilitate the combustion of said fuel charge at least one operative end of said combustion chamber when the piston is spaced apart from said operative end proximal an opposite operative end of said combustion chamber (col. 1, lines 15-65).
Regarding claim 8, the modified invention of Heintz discloses a process for operating an engine based on Jaypal cycle, said process comprising the following steps: compressing the atmospheric air (col. 19, lines 43-45); directing the compressed air through a means for directing the compressed air to a combustion chamber for facilitating combustion of a fuel charge in said combustion chamber (col. 19, lines 42-59) and thus providing constant volume heat addition to said fuel charge to obtain combusted fuel charge (col. 1, lines 18-34); supplying said combusted fuel charge to a storage tank (Kadenacy (col. 7, line 75 – col. 8, line 2)), where expansion of said combusted fuel charge occurs (Kadenacy (col. 7, line 62 – col. 8, line 4)), which causes increased volume and reduced pressure relative to the pressure and volume of said combusted fuel charge in said combustion chamber and substantially equal to the pressure of said compressed air (Kadenacy (col. 8, lines 30-35; col. 9, lines 6-55)), thereby obtaining said high pressure high temperature gas; and supplying said high pressure high temperature gas to a load (col. 1, lines 18-34).
Regarding claim 9, the modified invention of Heintz discloses the process as claimed in claim 8, wherein:
P0<P1<P2;
P3<P1;
P3>=P4; and
P0<P4;
wherein P0 is a pressure of said atmospheric air; wherein P1 is a pressure of said atmospheric air subsequent to said compression (col. 19, lines 42-59); wherein P2 is a pressure of said combusted fuel charge subsequent to said constant volume heat addition (col. 1, lines 18-34); wherein P3 is a pressure of said combusted fuel charge when stored within said storage tank and supplied to said load (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)); and wherein P4 pressure of said combusted fuel charge subsequent to work done at said load (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)).
Regarding claim 10, the modified invention of Heintz discloses the process as claimed in claim 8, wherein:
V1<V0;
V1=V2;
V2<V3;
V3<V4; and
V4>=V0;
wherein V0 is a volume of said atmospheric air; wherein V1 is a volume of said atmospheric air subsequent to said compression (col. 19, lines 42-59); wherein V2 is a volume of said combusted fuel charge subsequent to said constant volume heat addition (col. 1, lines 18-34); wherein V3 is a volume of said combusted fuel charge when stored within said storage tank and supplied to said load (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)); and wherein V4 is a volume of said combusted fuel charge subsequent to work done at said load (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)).
Regarding claim 11, the modified invention of Heintz discloses the process as claimed in claimed 8, wherein:
T0<T1<T2;
T2>T3;
T4<T3; and
T0<T4;
wherein T0 is a temperature of said atmospheric air; wherein T1 is a temperature of said atmospheric air subsequent to said compression (col. 19, lines 42-59); wherein T2 is a temperature of said combusted fuel charge subsequent to said constant volume heat addition (col. 1, lines 18-34); wherein T3 is a temperature of said combusted fuel charge when stored within said storage tank and supplied to said load (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)); and wherein T4 is a temperature of said combusted fuel charge subsequent to work done at said load (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)).
Regarding claim 12, the modified invention of Heintz discloses the process as claimed in claim 8, wherein the step of supplying said combusted fuel charge to said storage tank (Kadenacy (Fig. 1 (30))) includes: initially supplying said combusted fuel charge to said storage tank under the effect of a pressure difference between said combustion chamber and said storage tank until the pressure between said combustion chamber and said storage tank equalizes (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)); and equalizing subsequent pressure, pushing the remaining combusted fuel charge out of said combustion chamber and into said storage tank (Kadenacy (Fig. 1 (30))) via a piston (col. 6, lines 47-52) disposed within said combustion chamber (Kadenacy (col. 7, line 75 – col. 8, line 2; col. 8, lines 30-35; col. 9, lines 6-55)), wherein said piston (col. 6, lines 47-52) is acted upon by force supplied by compressed air supplied to said combustion chamber from an opposite operative end of said combustion chamber (col. 19, lines 42-49).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heintz, in view of Kadenacy as applied to claim 1 above, and further in view of David (US Patent No. 4,662,177), hereinafter “David”.
The modified invention of Heintz discloses the engine as claimed in claim 1.
The modified invention of Heintz fails to disclose that said combustion chamber further comprises at least one sensor disposed at each operative end of said combustion chamber, said at least one sensor configured provide feedback of position of said piston within said combustion chamber, pressure parameters within said combustion chamber, and temperature parameters within said combustion chamber to an Electronic Control Unit (ECU).
However, David discloses a combustion chamber that further comprises at least one sensor disposed at each operative end of said combustion chamber, said at least one sensor configured provide feedback of position of said piston within said combustion chamber, pressure parameters within said combustion chamber, and temperature parameters within said combustion chamber to an Electronic Control Unit (ECU) (David (col. 6, line 47 – col. 7, line 18)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Heintz by incorporating at least one sensor disposed at the combustion chamber as taught by David in order to originate various signals for fuel injection initiation, spark plug energizing, valves closing and opening, timing, sequencing and duration of fuel injection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747